

115 HR 1814 IH: Rural Spectrum Accessibility Act of 2017
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1814IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Kinzinger (for himself and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo encourage spectrum licensees to make unused spectrum available for use by rural and smaller
			 carriers in order to expand wireless coverage.
	
 1.Short titleThis Act may be cited as the Rural Spectrum Accessibility Act of 2017. 2.Extension of licensesSection 307 of the Communications Act of 1934 (47 U.S.C. 307) is amended by adding at the end the following:
			
				(g)Extension of licenses
					(1)Definitions
 (A)In generalFor purposes of this subsection— (i)the term rural area means any area other than—
 (I)an area described in clause (i) or (ii) of section 343(a)(13)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(13)(A)); and
 (II)a city, town, or incorporated area that has a population of greater than 20,000 inhabitants; and (ii)the term small carrier means a carrier with not more than 1,500 employees.
 (B)Calculation of number of employeesFor purposes of subparagraph (A)(ii), the number of employees of a carrier shall be determined in accordance with section 121.106 of title 13, Code of Federal Regulations, or any successor thereto.
 (2)Establishment of programNot later than 90 days after the date of enactment of the Rural Spectrum Accessibility Act of 2017, the Commission shall establish a program under which a carrier that receives a license under this section may partition or disaggregate the license in order to make unused spectrum available to small carriers or carriers to serve rural areas.
 (3)Extension of license termAny carrier that receives a license under this section and participates in the program established under paragraph (2) shall receive a 3-year extension of the license granted under this section..
		